Case 1:19-mj-03574-AOR Document 5 Entered on FLSD Docket 10/04/2019 Page 1 of 7


                               U.S. District Court
                        Southern District of Florida (Miami)
               CRIMINAL DOCKET FOR CASE #: 1:19−mj−03574−AOR−1
                                Internal Use Only

   Case title: USA v. Nezat                                Date Filed: 10/02/2019
                                                           Date Terminated: 10/03/2019

   Assigned to: Magistrate Judge
   Alicia M. Otazo−Reyes

   Defendant (1)
   Seth Nezat                        represented by Noticing FPD−MIA
   19691−104                                        305−530−7000
   YOB 1972 ENGLISH                                 Email: MIA_ECF@FD.org
   TERMINATED: 10/03/2019                           LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Public Defender Appointment

   Pending Counts                                  Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                               Disposition
   None

   Highest Offense Level
   (Terminated)
   None

   Complaints                                      Disposition
   18:U.S.C.§3146 FAILURE TO
   APPEAR FOR BOND
   VIOLATION HEARING



   Plaintiff
   USA                                      represented by Noticing AUSA CR TP/SR
                                                           Email: Usafls.transferprob@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                                                                  1
Case 1:19-mj-03574-AOR Document 5 Entered on FLSD Docket 10/04/2019 Page 2 of 7


                                                                Designation: Retained

    Date Filed   # Page Docket Text
    10/02/2019   1    3 Magistrate Removal of Arrest Warrant from SOUTHERN DISTRICT OF OHIO
                        Case number in the other District 1:18−CR−109−12 as to Seth Nezat (1). (at)
                        (Entered: 10/02/2019)
    10/02/2019   2    5 Minute Order for proceedings held before Magistrate Judge Alicia M.
                        Otazo−Reyes: Initial Appearance as to Seth Nezat held on 10/2/2019. Date of
                        Arrest or Surrender: 10/2/19. STIP TO PTD. Deft waived removal. Attorney
                        added: Noticing FPD−MIA for Seth Nezat (Digital 14:25:35/14:29:06) Signed by
                        Magistrate Judge Alicia M. Otazo−Reyes on 10/2/2019. (dgj) (Entered:
                        10/03/2019)
    10/03/2019   3    6 WAIVER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS by Seth
                        Nezat (at) (Entered: 10/04/2019)
    10/03/2019   4    7 COMMITMENT TO ANOTHER DISTRICT as to Seth Nezat. Defendant
                        committed to District of Southern District of Ohio.. Closing Case for Defendant.
                        (Signed by Magistrate Judge Alicia M. Otazo−Reyes on 10/2/2019). (See
                        attached document for full details). (at) (Entered: 10/04/2019)




                                                                                                           2
CaseCase: 1:18-cr-00109-TSB
    1:19-mj-03574-AOR
          Case              Doc #: 116
               1:19-mj-03574-AOR
                         Document      Filed: 10/01/19
                                   5Document
                                      Entered      FLSDPage:
                                               1on Filed       1 of10/04/2019
                                                         10/02/19
                                                          Docket    2  PAGEID
                                                                    Page        #: 6193 of 7
                                                                          1 of 2Page




                                               19-3574-MJ-OTAZO-REYES




                                                                                               3
        YR
Case 1:19-mj-03574-AOR
          Case 1:19-mj-03574-AOR
                         Document 5Document
                                     Entered 1on Filed
                                                 FLSD10/02/19
                                                       Docket 10/04/2019
                                                               Page 2 of 2Page 4 of 7

Oct 2, 2019

          Miami




                                                                                        4
Case 1:19-mj-03574-AOR
          Case 1:19-mj-03574-AOR
                         Document 5Document
                                     Entered 2on Filed
                                                 FLSD10/02/19
                                                       Docket 10/04/2019
                                                               Page 1 of 1Page 5 of 7




                                                                                        5
Case 1:19-mj-03574-AOR
          Case 1:19-mj-03574-AOR
                         Document 5Document
                                     Entered 3on Filed
                                                 FLSD10/03/19
                                                       Docket 10/04/2019
                                                               Page 1 of 1Page 6 of 7




                                                                                        6
Case 1:19-mj-03574-AOR
          Case 1:19-mj-03574-AOR
                         Document 5Document
                                     Entered 4on Filed
                                                 FLSD10/03/19
                                                       Docket 10/04/2019
                                                               Page 1 of 1Page 7 of 7




                                                                                        7
